DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Controller in claims 1 & 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2010/0019539 A1) in view of MacKelvie (US 2002/0029912 A1).
Re claims 1-5, Nakamura (‘539) discloses a vehicle 1 (fig. 1 & 26-30) including an air-path portion (e.g., outer cover 128, 128a, 128b; see fig. 29-30 and par. 0238-0240), the vehicle comprising: 
a first seat 13 (fig. 1-2) for a driver (see par. 0091); 
a second seat (also seat 13) located next to the first seat 13 (e.g., Nakamura explicitly teaches in par. 0091 that “under a one-row seat mode (for two passengers) shown in FIG. 2 wherein a passenger(s) can be seated at the driver’s seat 13.”. Thus, the passenger seating provided next to the disclosed seat 13 is being interpreted to read on the claimed “second seat located next to the first seat”); 
an engine 121 (see fig. 26-27; par. 0094) located more rearward than the first seat (13) and the second seat (also 13, see disclosure/explanation above for further details); 
a rotating fan 124a (see fig. 26 & 28-30 and par. 0221) located more rearward position than the first seat 13 and the second seat 13 to introduce/discharge air via the air-path portion to/from a region (e.g., ventilation space S2) where the engine 121 is disposed; and 
wherein the air-path portion (e.g., outer cover 128, 128a, 128b; see fig. 29-30 and par. 0238-0240) is located more rearward than the first seat 13 and the second seat 13 and on a side surface of the vehicle (see par. 0221).
Clearly, Nakamura implicitly teaches a conventional engine cooling fan system wherein the radiator fan is controlled using a known controller to control the fan based upon signals, such as coolant temperatures and vehicle speed, as these signals/conditions are conventionally known in the art of engine cooling systems. 
However, Nakamura (‘539) fails to explicitly teach a detector to detect a condition of the vehicle; and a controller configured or programmed to control a direction of rotation of the rotating fan based on a detection result from the detector; and wherein the detector detects information correlated with a wind pressure near the air-path portion as the condition of the vehicle; and wherein the detector includes a pressure sensor to detect a wind pressure near the air-path portion; and the controller is configured or programmed to control the direction of rotation of the rotating fan based on a detection result from the pressure sensor; and wherein the controller is configured or programmed to control the rotating fan so as to discharge air from the region where the engine is disposed via the air-path portion if the pressure sensor detects a negative pressure; and wherein the controller is configured or 
However, the patent application to MacKelvie (‘912) teaches a very similar system of controlling a bi-directional automotive cooling fan of vehicles, wherein MacKelvie specifically teaches a cooling concept wherein the vehicle is provided with a detector (e.g., inlet air differential pressure transducer/sensors (not explicitly shown); see par. 0016, 0020 & 0030) to detect a condition (e.g., air intake pressure) of the vehicle; and a controller (e.g., control circuit 7) configured or programmed to control a direction of rotation of a rotating fan 2 based on a detection result from the detector (see par. 0030); and wherein the detector detects information correlated with a wind pressure near the air-path portion (Note, as shown in figure 1 and par. 0030, speed sensor 5 is disclosed as can be chosen from a variety of sensors, such as inlet air pressure transducers (not shown); see par. 0030) as the condition of the vehicle; and wherein the detector includes a pressure sensor (inlet air pressure transducers; not shown) to detect a wind pressure near the air-path portion (see the last few lines of par. 0030. Note, in par. 0031, Nakamura specifically teaches the blockage of air may occur anywhere in front of the fan, and not just in the front of the vehicle); and the controller 7 is configured or programmed to control the direction of rotation of the rotating fan 2 based on a detection result from the pressure sensor (air inlet pressure transducers; not shown; see par. 0030). Nakamura further discloses wherein the controller 7 is configured or programmed to control the rotating fan 2 so as to discharge air from the region where the engine is disposed via the air-path portion if the pressure sensor detects a negative pressure (i.e., this is a condition during vehicle idling or moving slowly state or stopped, or when engine is cold); and wherein the controller is configured or programmed to control the rotating fan so as to introduce air to the region where the engine is disposed via the air-path portion if the pressure sensor detects zero or a positive pressure (i.e., this is a condition during normal vehicle operation).

Re claim 6, specifically, Mackelvie suggested in par. 0030-0031 that sensor 5 (which can be inlet air pressure transducers; see fig. 1), can be positioned in front of the radiator fan 2. Thus, Nakamura, as modified by Mackelvie, further teaches wherein the pressure sensor is located farther outward on the vehicle than the rotating fan. 
Re claim 7, Nakamura, as modified by Mackelvie, further teaches the vehicle further comprising: a rear wheel 4 (see fig. 1-2 of Nakamura), and the vehicle further comprises a shield (e.g., the most rearward part of the outer cover 128 of Nakamura acts as the claimed “shield” that is located between the air path portion 128a & 128b (fig. 29-30) and the rear wheel 4). Since Mackelvie (see the disclosure of claim 6 above) teaches that the air inlet pressure transducers (see fig. 1) can be located right in front of the rotating fan 2, Nakamura, as modified by Mackelvie, teaches wherein the pressure sensor is located more forward than the rear wheel; and the vehicle further comprises a shield located between the pressure sensor and the rear wheel.
Re claim 8, Nakamura also teaches in figures 26 & 29-30 wherein an axis of rotation of the rotating fan 124a (fig. 29-30; par. 0221) extends in a direction toward the region (S2) where the engine 121 is disposed.
Re claim 9, Nakamura further teaches in figures 26-30 and par. [0221] a radiator 124 located between the air-path portion 128a, 128b and the engine 121 to receive air from the rotating fan 124a via the air-path portion 128a, 128b.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts cited teach similar vehicle configurations wherein the cooling fan of   radiator systems is provided more rearward than the seating of the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747